Title: From George Washington to James McHenry, 29 July 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 29th July 1798

Your letter of the 25th instt came to Alexandria Yesterday evening, and was put into my hands this morn.
For the Rules & regulations accompanying it, I thank you; and will read them attentively, if I am allowed time; but this is questionable, as I am assailed from all quarters, and by all descriptions of People, for Commissions, Introductions, recommendations, &ca to all of which common civility makes some sort of reply necessary, while among them, there are a few, to whom more particular answers must be given.
This leads me to ask, whether, a Secretary previous to the contingencies on which my taking the Field is placed, will be allowed?

The pay I mean. Without which the moments which are employed in my usual & necessary avocations and which, at all leisure hours I have been devoting to the arrangement, and overhaul of my voluminous Public Papers—Civil & Military—that, they may go into secure deposits—and, hereafter, into hands that may be able to seperate the grain from the chaff. I say, without this aid, my time (and in truth I had, from a variety of causes which it is needless to enumerate, little enough of before) will be entirely taken up by personal visits and written applications for Office, and such other matters as are incidental to my late appointment.
The motives to this question are explained; the necessity I conceive is appar[en]t. but as I have placed my own Services, pay & emoluments, upon contingencies which may happen sooner, or later, or never, you are to decide & will accordingly advice, whether a Secretary can be appointed previously to this event, with the Pay, and forage allowance, annexed to the Office, or not.
You will not have transmitted to you the half, perhaps not a tenth part of the applications which are made to me. It may be taken for granted therefore, that all who appear to you under my auspices are such as I am either personally acquainted with; know their families; or am satisfied with the recommendations they bring.
Your answers to Mr Caton & Judge Chase were judicious & proper. Of the propriety of remaining perfectly free from all engagements respecting my Aids, I am more & more convinced as the applications encrease, and the little knowledge displayed of the qualifications which the Aids of the Commander in chief ought to possess, is discovered by the applicants. The variegated, and important duties of the Aids to the Commander in chief, or the Commander of a Seperate army, require experienced Officers—men of judgment—and men of business & ready pens to execute them properly, & with dispatch. A great deal more is required of them than attending him at a Parade—or delivering verbal orders here & there; or copying a written one. They ought, if I may be allowed to use the expression, to possess the soul of the General, and from a single Idea given to them, to convey his meaning in the clearest & fullest manner. This young men unacquainted with Service and diffident, would not do; be their abilities what they may. One or two of the latter, as extra: might be receiv’d but the choice must depend upon circumstan [ce]s.
Why do you not say something about the Quarter Master General,

and Adjutant General? I am thrown entirely into the Field of conjecture to account for the Cause of your Silence on these interesting points; nor am I relieved in either by the Gazettes, except by a blind a/c in Bache—that Colo. Smith, as Brigr, did not obtain. Will Colo. Hamilton accept? Have you heard from the other Genl Officers? My Paper is done—& I am always Yrs

Go: Washington

